              Case 21-32292 Document 76 Filed in TXSB on 08/25/21 Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                           §
    In re:                                                 § Chapter 11
                                                           §
    NB LOFT VUE, DST, et al.,                              § Case No. 21-32292
                                                           §
                                Debtors.                   § (Jointly Administered)
                                                           §

                  ORDER GRANTING DEBTORS’ APPLICATION FOR
             AUTHORITY TO RETAIN AND EMPLOY MUNSCH HARDT KOPF
           & HARR, P.C. AS CO-COUNSEL FOR THE DEBTORS AND DEBTORS
         IN POSSESSION EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

             CAME ON FOR CONSIDERATION the Debtors’ Application for Authority to Retain and

Employ Munsch Hardt Kopf & Harr, P.C. as Co-Counsel for the Debtors and Debtors in

Possession Effective Nunc Pro Tunc to the Petition Date (the “Application”)1 filed by the

above-captioned debtors and debtors in possession (collectively, the “Debtors”), by which the

Debtors seek to retain and employ the law firm of Munsch Hardt Kopf & Harr, P.C. (“Munsch

Hardt”) to serve as their co-counsel in these chapter 11 cases. Having considered the Application,

finding that service and notice thereof was sufficient and appropriate, finding that the proposed

employment of Munsch Hardt as co-counsel for the Debtors is appropriate and in the best interest

of the Debtors’ estates and creditors, finding that Munsch Hardt is disinterested, and otherwise

finding that the relief requested in the Application is lawful and appropriate, it is hereby:

             ORDERED that the Application is APPROVED as modified by this Order; it is further

             ORDERED that the Debtors are authorized to retain and employ Munsch Hardt as their

co-counsel, effective as of July 6, 2021 as modified by this Order; it is further




1
             Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Application.


                                                             1
         Case 21-32292 Document 76 Filed in TXSB on 08/25/21 Page 2 of 3




        ORDERED that Munsch Hardt shall be compensated for services rendered and for

expenses incurred, subject to the Court’s interim and final approval and in accordance with the

provisions of sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local

Rules, and such other procedures as may be fixed by order of this Court. For billing purposes,

Munsch Hardt shall keep its time in one tenth (1/10) hour increments and make a reasonable effort

to comply with the U.S. Trustee’s requests for information and additional disclosures. All billing

records filed in support of fee applications will use an open and searchable LEDES or other

electronic data format with standard project categories; it is further

        ORDERED that notwithstanding anything to the contrary in the Application, the

Engagement Letter, or the Declarations attached to the Application, Munsch Hardt shall not be

entitled to reimbursement for fees and expenses in connection with the defense of any objection to

its fees, without further order of the Court; it is further

        ORDERED that Munsch Hardt shall not charge a markup to the Debtors with respect to

fees billed by contract attorneys who are hired by Munsch Hardt to provide services to the Debtors

and shall ensure that any such contract attorneys are subject to conflict checks and disclosures in

accordance with the requirements of the Bankruptcy Code and Bankruptcy Rules; it is further

        ORDERED that Munsch Hardt shall provide ten-business-days’ notice to the Debtors, the

U.S. Trustee, and any official committee before any increases in the rates set forth in the

Application or the Engagement Letter are implemented and shall file such notice with the Court.

The U.S. Trustee retains all rights to object to any rate increase on all grounds, including the

reasonableness standard set forth in section 330 of the Bankruptcy Code, and the Court retains the

right to review any rate increase pursuant to section 330 of the Bankruptcy Code; it is further




                                                    2
         Case 21-32292 Document 76 Filed in TXSB on 08/25/21 Page 3 of 3




        ORDERED that Munsch Hardt shall use its reasonable efforts to avoid any duplication of

services provided by any of the Debtors' other retained professionals in these chapter 11 cases; it

is further

        ORDERED that Munsch Hardt will review its files periodically during the pendency of

these chapter 11 cases to ensure that no conflicts or other disqualifying circumstances exist or

arise. If any new relevant facts or relationships are discovered or arise, Munsch Hardt will use

reasonable efforts to identify such further developments and will promptly file a supplemental

declaration, as required by FED. R. BANKR. P. 2014(a); it is further

        ORDERED that to the extent the Application, the Declaration, or the Engagement Letter

is inconsistent with this Order, the terms of this Order shall govern.

        ORDERED that this Court shall retain jurisdiction over any and all issues arising from or

relating to the implementation and interpretation of this Order.




                                                      _________________________________
                                                      HON. MARVIN ISGUR
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  3
